DETAILED ACTION
This is an Office action based on application number 15/994,660 filed 31 May 2018, which is a continuation of PCT/US2017/062619 filed 20 November 2017, which claim priority to US Provisional Application No. 62/457,606 filed 10 February 2017 and US Provisional Application No. US 62/424,081 filed 18 November 2016. Claims 1-4, 8, 12, 18, 37-40, 45-49, 60-62, 65-66, 69-70, and 76 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s arguments in the response filed 30 December 2020 are persuasive to overcome the rejections of record. Therefore, the instant Office action is a non-final rejection.
Applicant’s response to the election requirements are acknowledged.
The restriction requirements relating to the type of substrate are maintained; however, the interpretation of the claims pertaining to the substrate, specifically, is altered as set for the in the 35 U.S.C. §112(d) rejection, below.
The restriction requirements relating each of the first, second, and third components of the adhesive composition are withdrawn because each species in the restriction requirement are merely individual elements of a Markush-type group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 12, 18, 37-40, 45-49, 60-62, 65-66, and 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein each of the first component, the second component, and the third component is preset in a ratio” in the final two lines. It is unclear on what the ratio is based. Is the ratio based on the amounts of each component in relation to another one of the components? Is the ratio based on the amount of one component in relation to the total amount of the adhesive composition?
	For the purpose of prosecution, any mixture of the first, second, and third components is construed to meet the requisite ratio.

Claims 2-4, 8, 12, 18, 37-40, 45-49, 60-62, 65-66 and 69-70 do not remedy the deficiency of the parent claim and are rejected under the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 8, 12, 18, 37-40, and 45-49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	
Claim 1, from which claims 2-4, 8, 12, 18, 37-40, and 45-49 depend, is drawn to an adhesive composition having a composition that is tunable for selective adhesion to at least one substrate. While claim 1 recites “a substrate”, said substrate does not appear to be a component of the adhesive composition that lends patentable weight to the claimed composition. Claims 2-4, 8, 12, 18, 37-40, and 45-all further limit the type, composition, and/or properties of the substrate, but do not clearly limit the scope of the adhesive composition or the manner in which said adhesive composition is “tunable for selective adhesion”.
	For the purpose of prosecution, prior art meeting the claimed adhesive composition is construed to meet the requirements of the claims that further limit the substrate.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 12, 18, 37-40,45-49, 60-62, 65-66, 69-70, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Patent Application Publication No. US 2014/0031734 A1) (Saxena) in view of Tsubouchi et al. (US Patent Application Publication No. US 2003/0165548 A1) (Tsubouchi), Petito (US Patent Application Publication No. US 2015/0216947 A1) (Petito), Nolte et al. (US Patent Application Publication No. US 2012/0196873 A1) (Nolte), and the evidence provided by Lu et al. (Insoluble and Flexible Silk Films Containing Glycerol) (Lu).

Regarding instant claims 1, 60-62, 65-66, and 69-70, Saxena discloses silicone adhesives that are specifically developed for healthcare applications, specifically in the field of woundcare and drug delivery (page 1, paragraph [0008]). Saxena further discloses that the adhesive further comprises additional components selected from polymers including proteins (page 7, paragraph [0086]) and excipients selected from polyvinyl alcohols (page 9, paragraph [0107]).
	Saxena does not explicitly disclose the specific first, second, and third components.
	However, Tsubouchi discloses a silk fibroin (molecular weight: 350000 to 370000) that are excellent additives for wound healing promoters (page 5, paragraph [0050]).
	Lu provides evidence that silk fibroin is an insoluble protein (Abstract).

	Petito discloses a composition for tissue/cell repair that includes hydrolyzed collagen, which may facilitate cell growth, as well as wound healing (page 1, paragraph [0012]). Petito further discloses that said hydrolyzed collagen has a molecular weight of 10,000 to about 300,000 daltons (page 1, paragraph [0013]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Petito further discloses that the collagen is insoluble (page 2, paragraph [0016]).
	The term “thermodynamic modifier” is construed to be an intended use of the second component. Since the hydrolyzed collagen of Petito is a protein additive, as required by the claims, said hydrolyzed collagen is construed to be able to function and a thermodynamic modifier.
	Nolte discloses pharmaceutical compositions comprising at least one high molecular excipient having a molecular weight of above 1500 Da selected from polyvinyl alcohol (Claims 1-4). It is noted that the molecular weight disclosed by Nolte overlaps the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	The term “interstitial modifier” is construed to be an intended use of the third component. Further, Applicant’s original disclosure indicates that poly(vinyl) alcohol falls under the scope of an interstitial modifier selected from a protein, an enzyme, a 
	Regarding the water solubility of the polyvinyl alcohol, the polyvinyl alcohol is the same as the third component comprising a poly(vinyl) alcohol of Applicant’s original disclosure (see Specification at page 7, paragraph [026]); therefore, one of ordinary skill in the art would necessarily conclude that the polyvinyl alcohol of the prior art would necessarily have the same properties as the composition of the claims (i.e., water solubility). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the adhesive of Saxena by including the silk fibroin of Tsubouchi, the hydrolyzed collagen of Petito, and the polyvinyl alcohol excipient of Nolte. The motivation for including the silk fibroin would have been that it meets the desired protein additive of Saxena while also providing wound healing promotion. The motivation for including the hydrolyzed collagen would have been that it meets the desired protein additive of 
	Regarding the limitation “wherein each of the first component, the second component, and the third component is present in a ratio” recited by the claims, the combination of each component in an adhesive necessarily means that each component is present in a ratio in relation to each other and in relation to the entire adhesive composition.
	Regarding the limitation “wherein the ratio is tunable for selective adhesion to at least one substrate”, the limitation is broad, and it is the Examiner’s position that the amounts of each component in the prior art combination is tunable by one of ordinary skill in the art to achieve the desired properties of the adhesive composition.

Regarding instant claims 2-4, 8, 12, 18, 37-40, and 45-49, as discussed in the 35 U.S.C. §112(d) rejection above, each claim is drawn to a substrate type and does not clearly further limit the adhesive composition of the claims. Therefore, since the prior art combination meets the requisite adhesive composition, as cited above, the prior art combination also meets the requirements of the substrate claims, absent evidence and persuasive arguments to the contrary.

Regarding instant claim 76, the prior art combination is silent with regard to the specific ratio of each component to another component, as required by the claims.
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).”
Alternatively, since the instant specification is silent to unexpected results, the specific amounts of each component of the adhesive are not considered to confer patentability to the claims. As wound healing promotion and excipient efficacy are variables that can be modified, among others, by adjusting the amounts of silk fibroin, hydrolyzed collagen, and polyvinyl alcohol, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amounts cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of each component in the prior art combination to obtain the desired properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Answers to Applicant’s Arguments
In response to Applicant’s arguments in the response filed 30 December 2020, the 35 U.S.C. §103 rejections of record are withdrawn and replaced by new grounds of rejection necessitated by persuasive arguments are a reconsideration of the prior art.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/8/2021